Title: From John Adams to Winthrop Sargent, 8 April 1799
From: Adams, John
To: Sargent, Winthrop



PrivateDear SirQuincy April 8th 1799

I have received your friendly private letter of the 8th of January, and thank you for the interesting sentiments it contains.
The most acceptable service you can render to me & indeed the only service that I can at present imagine, will be a continuance of your activity, patience and ability, in the very important public station you now hold.
I congratulate you very sincerely on your marriage, & wish you every domestick felicity, as well as every publick honor, which your past services have wanted.
I thank you for the strawberry seeds, which shall be planted in the Garden at Quincy, though I have little hopes they will there succeed as they did in yours.
I am Sir with much esteem / your friend
